McCormick acquired a legal settlement in Canaan by residing in the town and being taxed for his poll for seven years in succession, and paying all taxes legally assessed on his poll and estate during that time. G. L., c. 81, s. 1. It is immaterial that he was taxed by the name of James McCormick in the years 1873 and 1874. George P. McCormick was the person intended to be taxed, and the tax was assessed against him by the name of James McCormick, and paid by him. Whether the mistake in the name was accidental or intentional, it did not invalidate the tax. Sawyer v. Gleason,59 N.H. 140; Van Dyke v. Carleton, 61 N.H. 574. The error was one of form merely, and the assessment appears to have been satisfactory to McCormick from his payment of the taxes without objection; and the town having made the assessment in that form, and having collected and appropriated the taxes of 1873 and 1874, ought not now to be permitted to question the validity of the assessment. West v. Errol, 58 N.H. 233; Cogswell v. Bank,59 N.H. 43.
Judgment for the defendants.
CARPENTER, J., did not sit: the others concurred.